Case 5:21-cv-00033-OLG Document 1-2 Filed 01/15/21 Page 1 of 14




         EXHIBIT A
                              Case 5:21-cv-00033-OLG Document 1-2 Filed 01/15/21 Page 2 of 14




Case #2020CI23686
Name: JESUS E GONZALEZ

Date Filed : 12/9/2020

Case Status : PENDING

Litigant Type : PLAINTIFF

Court : 131

Docket Type : OTHER INJURY OR DAMAGE

Business Name : 2020CI23686

Style : JESUS E GONZALEZ

Style (2) : vs CHARTER COMMUNICATIONS INC
Case HistoryCase 5:21-cv-00033-OLG         Document 1-2 Filed 01/15/21 Page 3 of 14

                                           Currently viewing all records

Sequence      Date Filed     Description

P00003        1/8/2021      ORIGINAL ANSWER OF
                            CHARTER COMMUNICATIONS INC DBA SPECTRUM

S00001        12/11/2020    CITATION
                            CHARTER COMMUNICATIONS INC
                            ISSUED: 12/11/2020
P00002        12/9/2020     PETITION

P00001        12/9/2020     JURY FEE PAID
FILED
                      Case 5:21-cv-00033-OLG Document 1-2 Filed 01/15/21 Page 4 of 14
12/9/2020 12:44 PM
                                                                                              CIT PPS
Mary AnQie Garcia
Bexar County District Clerk
Accepted By: Martha Medellin
                                               2020C123686
                      ~        W JD
                                         CAUSE NO.

            JESUS E. GONZALEZ                                      §               IN THE DISTRICT COURT
                       Plaintiff,                                  §
                                                                   ~
            V.                                                     §              131 St JUDICIAL DISTRICT
                                                                   §
            CHARTER COMMUNICATIONS, INC.                           §
            D/B/A SPECTRUM                                         §
                      Defendant.                                   §               BEXAR COUNTY, TEXAS

                    PLAINTIFF'S ORIGINAL PETITION AND REOUESTS FOR DISCLOSURE

            TO THE HONORABLE JUDGE OF SAID COURT:

                     NOW COMES, JESUS E. GONZALEZ, Plaintiff, filing this Original Petition and

            Requests for Disclosure complaining of CHARTER COMMUNICATIONS, INC. D/B/A

            SPECTRUM, Defendant, and shows:

                                                  I. DISCOVERY LEVEL

                     Plaintiff intends that discovery be conducted under Level 3.

                                                      U. THE PARTIES

                     Plaintiff is an individual who resides in Bexar County, Texas. The last three digits of

            Plaintiff's Driver License Number are 615. The last three digits of Plaintiffs Social Security

            number are 307.

                     Defendant, CHARTER COMMUNICATIONS, INC. D/B/A SPECTRUM, is a

            corporation which may be served with by and through its registered agent, Corporation Service

            Company dba CSC - Lawyers Incorporating Service Company, at 211 E. 7"' Street, Suite 620,

            Austin, Texas 78701. Citation for service of process is requested at this time.



                                        Plaintiff's Original Petition 6z Discovery Requests
                                                           1 I Page of 5
       Case 5:21-cv-00033-OLG Document 1-2 Filed 01/15/21 Page 5 of 14




                               III. JURISDICTION & VENUE

       Venue is proper in Bexar County, Texas since it is the county where all or a substantial

portion of the events giving rise to this claim occurred. This Court has jurisdiction over the

subject matter and parties, and the amount in controversy is withiri the jurisdictional limits of

this Court.

                                IV. FAC'I`UAL ALLEGATIONS

       On or about February 22, 2020, Plaintiff was at his home located at 8214 Glen Boro in

San Antonio, Texas. At that time, Plaintiff went into his backyard when he tripped and fell due

to faulty, negligent maintenance and/or installation of a cable wire that had been installed by

Defendant and had been left exposed. The faulty and/or negligently installed cable presented a

dangerous condition that was known and created by, or, in the exercise of reasonable diligence,

should have been discovered by, Defendant. As a direct and proximate result of the fall,

Plaintiff suffered severe and permanent personal injuries for which he now sues.

                                        V. NEGLIGENCE

       Plaintiff alleges that Defendant, its agents, servants, and/or employees, who were acting

in the course and scope of their employment, were guilty of negligence toward the Plaintiff in

the following respects:

       l.     In creating a dangerous condition that it knew existed or in the exercise of
              reasonable diligence should have discovered;

       2.     In failing to correct a dangerous condition that they knew existed or in the
              exercise of reasonable diligence should have discovered; and




                          Plaintiff's Original Petition 6z Discovery Requests
                                             2   1 Page of 5
            Case 5:21-cv-00033-OLG Document 1-2 Filed 01/15/21 Page 6 of 14

i




            n

           3.      In failing to warn or protect Plaintiff against known dangerous conditions or
                   conditions that in the exercise of reasonable diligence should have been
                   discovered.

            Plaintiff alleges that each and every, all and singular, of the aforementioned acts and/or

    omissions on the part of the Defendant, its agents, servants, and/or employees, constitutes

    negligence that was the direct/proximate cause of the injuries and damages stzstained by

    Plaintiff.

                                                   VI. DAMAGES

            Plaintiff would show that as a direct result of the negligence of the Defendant, its

    officers, agents, employees, and/or servants, he was caused to suffer serious and permanent

    personal injuries. Plaintiff has incurred the following damages:

            a.     Physical pain and mental anguish from the date of injury, until the date of trial;
            b.     Physical pain and mental anguish that, in all reasonable probability, Plaintiff will
                   suffer in the future;
            C.     Physical impairment and physical disfigurement in the past;
            d.     Physical impairment and physical disfigurement that, in all reasonable
                   probability, Plaintiff will suffer in the ftiture; and
            e.     Reasonable and necessary medical expenses incurred from the date and time of
                   injury, and that will in all reasonable probability be incurred in the future.

            Plaintiff alleges that these sums, taken cumulatively, are well in excess of the minimum

    jurisdictional limits of this Court for which Defendant should be made to pay. Plaintiff seeks

    monetary relief over $200,000, but not more than $1,000,000.

                                 VII. REQUESTS FOR DISCLOSURE

            Plaintiff requests that the Defendant respond to the disclosures mandated by Rule 194

    of the Texas Rules of Civil Procedure within fifty (50) days of its receipt of this petition.



                               Plaintiff's Original Petition 6z Discovery Requests
                                                  3 1 Page of 5
        Case 5:21-cv-00033-OLG Document 1-2 Filed 01/15/21 Page 7 of 14




                     VIII. NOTICE OF DEMAND FOR PRESERVATION

       This notice is to formally demand preservation of any evidence related to the subject

incident, inclusive of but not limited to documents and items responsive to Plaintiff(s)' Discovery

Requests. If you fail to properly secure and preserve these important pieces of evidence, there will

be a legal presumption that the evidence would have been harmful to your side of the case. If you

fail to preserve and maintain this evidence, we will seek any sanctions available under the law. The

destruction/ alternation, or loss of any evidence be maintained and preserved and not be

destroyed, modified, altered, repaired, or changed in any manner. WE REQUEST THAT YOU

IMMEDIATELY PRINT AND SAVE ON PAPER ALL OF THE ELECTRONIC RECORDS

REQUESTED HEREIN AND IN ALL FUTURE REQUESTS, IN ADDITION TO

ELECTRONICALLY PRESERVING ALL ELECTRONIC RECORDS.

                          IX. NOTICE OF SELF-AUTHENTICATION

       Pursuant to Rule 193.7 of the Texas Rules of Civil procedure, Defendant(s) is hereby

noticed that the production of any document in response to written discovery authenticates the

document for use against that party in any pretrial proceeding or at trial.

                                 X. PRIVILEGE LOG REQUEST

       If Defendant(s) seeks to exclude from discovery any information, documents or tangible

things herein sought by claiming that material or information otherwise responsive to this written

discovery is privileged, please consider this document to be Plaintiff(s)' request for a privilege log




                           Plaintiff's Original Petition 6z Discovery Requests
                                              4 1 Page of 5
        Case 5:21-cv-00033-OLG Document 1-2 Filed 01/15/21 Page 8 of 14




that generally identifies and/or describes the withheld information, documents, or tangible things

pursuant to the Tex. R. Civ. P.

       PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that, upon final trial, he

recovers a judgment against Defendant for damages in excess of the minimum jurisdictional

limits of the Court, pre-and post-judgment interest as allowed by law, costs of Court, and for

such other and further relief to which he may be justly entitled.


                                                     Respectfully submitted,

                                                     GENE TOSCANO, INC.
                                                     846 Culebra Road
                                                     San Antonio, Texas 78201
                                                     Telephone: 210/73 2.6091
                                                     Telecopier: 2101/735.4167

                                                                                 ~
                                                     By:     /s/
                                                             ANDREW E. TOSCANO
                                                             State Bar No. 00786832
                                                             atoscano@genetoscano.com

                                                     ATTORNEYS FOR PLAINTIFF
                                                     JESUS E. GONZALEZ




                          Plaintiff's Original Petition 6i. Discovery Requests
                                             5 1 Page of 5
                              Case 5:21-cv-00033-OLG Document 1-2 Filed 01/15/21 Page 9 of 14
                                                                                                                   PRIVATE PROCESS


                                                             Case Number: 2020-CI-23686
                                                                                                                                    ff .,. K0.F.~~: ~.'' 0! fl1
                                                                                                                                                     2020CI23686       S00001
JESUS E GONZALEZ
                                                                                                                                               IN THE DISTRICT COURT
VS.
                                                                                                                                               131st JUDICIAL DISTRICT
CHARTER COMMUNICATIONS INC                                                                                                                     BEXAR COUNTY,TEXAS
(Note:Attached Document May Contain Additional Litigants.)

                                                                            CITATION
"THE STATE OF TEXAS"                                                                                                               e21~s1~
Directed To:       CHARTER COMMUNICATIONS INC DBA SPECTRUM
                   BY SERVING ITS REGISTERED AGENT CORPORATION SERVICE COMPANY
                   DBA CSC-LAWYERS INCORPORATING SERVICE COMPANY




"You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and ORIGINAL
PETITION AND REQUESTS FOR DISCLOSURE , a default judgment may be taken against you." Said ORIGINAL PETITION AND
REQUESTS FOR DISCLOSURE was filed on the 9th day of December, 2020.




ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 11TH DAY OF DECEMBER A.D., 2020,


ANDREW E TOSCANO                                                                  o ntxq                            Mary Arlgie Garcia
ATTORNEY FOR PLAINTIFF                                                                                              Bexar County District Clerk
846 CULEBRA RD                                                                                                      101 W. Nueva, Suite 217
SAN ANTONIO, TX 78201-6244
                                                                                                                    San Antonio, Texas 78205

                                                                                                                    By:    ACe,TanddraJohnson,              Deputy

JESUS E GONZALEZ                                                                     ~                              Case Number: 2020-CI-23686
VS                                                                        Officers Return                           Court: 131st Judicial District                    Court
CHARTER COMMUNICATIONS INC

I received ihis CITATION on    04   oec'~
                                        '               at ~ b~     o'clock ~   M. and:( ) executed it by delivering a copy of the CITATION with attached ORIGINAL PETITION AND
REQUESTS FOR DISCLOSURE             the date of delivery endorsed on it to the defendant,                                                                  , in person on the
                                             at                o'clock   _M.       at:                                               or    (     )   not   executed     because




Fees:                  Badge/PPS #:                     Date certification expires:
                                                                                                                                                            County, Texas

                                                                                                   By:

OR: VERIFICATION OF RETURN (If not served by a peace officer) SWORN TO THIS




                                                                                                                    NOTARY PUBLIC, STATE OF TEXAS


OR: My name is                                                                      my date of birth is                                              , and my address is
                                                                                    _    County.


I declare under penalty of perjury that the foregoing is true and correct. Executed in                                                    County, State of Texas, on
the              day of                   , 20


                                                                                                         arant
                                                                                                                                     ORIGINAL (DK002)
FILED
1/8/2021 12:59 PM        Case   5:21-cv-00033-OLG Document 1-2 Filed 01/15/21 Page 10 of 14
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Luis Herrera


                                                   CAUSE NO. 2020CI23686
              JESUS E. GONZALEZ                            §              IN THE DISTRICT COURT
                    Plaintiff                              §
                                                           §
              vs.                                          §
                                                           §              131ST JUDICIAL DISTRICT
              CHARTER COMMUNICATIONS, INC.                 §
              D/B/A SPECTRUM                               §
                    Defendant                              §              BEXAR COUNTY, TEXAS


                                          DEFENDANT’S ORIGINAL ANSWER

              TO THE HONORABLE JUDGE OF SAID COURT:

                      Now comes, improperly named Defendant, CHARTER COMMUNICATIONS, INC.

              D/B/A SPECTRUM, and files its Original Answer in the above numbered and entitled cause of

              action as follows:

                                                               I.

                      Defendant denies each and every allegation contained in Plaintiff’s Original and

              subsequent Petitions and demands strict proof thereof.

                                                  II.
                            OBJECTION TO IMPROPER PARTY AND VERIFIED DENIAL

                      Defendant further pleads that CHARTER COMMUNICATIONS, INC. D/B/A

              SPECTRUM is not the proper party to this lawsuit and is not liable in the capacity sued. The

              proper corporate defendant that was responsible for operations, training, supervising, and matters

              related to the area of Bexar County, Texas at that time was SPECTRUM GULF COAST, LLC.

              Specifically, improperly named Defendant denies that it employed, controlled, or contracted with

              any person or entity whose alleged negligence caused or contributed to cause the alleged injuries

              for which Plaintiff seeks damages.




              1|Page
        Case 5:21-cv-00033-OLG Document 1-2 Filed 01/15/21 Page 11 of 14




                                        III.
                       SPECIAL DENIAL: NO PROXIMATE CAUSE

       Defendant specially denies that the incident, injuries, and damages complained of by

Plaintiff were proximately caused by any negligent act, omission, and/or conduct on the part of

Defendant.

                                      IV.
                   PLAINTIFF’S PERCENTAGE OF RESPONSIBILITY
                       REQUIRES REDUCTION OF DAMAGES

       In the alternative, Defendant pleads that Plaintiff failed to exercise ordinary care, caution

and/or prudence and was negligent; and, that Plaintiff’s own negligence was a contributing

proximate cause of the incident, injuries, and/or damages which are the subject of this suit, and

requires reduction of any damages recovered by Plaintiff by a percentage equal to Plaintiff’s

percentage of Responsibility, as provided by Section 33.012 of the Texas Civil Practice and

Remedies Code.

                                        V.
                              CONTRIBUTORY NEGLIGENCE

       In the alternative, Defendant pleads that Plaintiff was negligent for failing to keep a proper

lookout, watch where he was going, and not acting as a reasonably prudent person under the same

or similar circumstances and such negligence was a sole proximate cause or alternatively a

producing cause of the incident, injuries, and/or damages which are the subject of this suit and

requires a reduction of damages recovered by Plaintiff.

                                    VI.
             PLAINTIFF’S NEGLIGENCE WAS SOLE PROXIMATE CAUSE

       Defendant further alleges and pleads that Plaintiff failed to exercise ordinary care, caution

and/or prudence and was negligent; and, that Plaintiff’s negligence was the sole proximate cause

of the incident, injuries, and/or damages which are the subject of this suit, or in the alternative,

2|Page
        Case 5:21-cv-00033-OLG Document 1-2 Filed 01/15/21 Page 12 of 14




were a proximate cause of same.

                                              VII.
                  PLAINTIFF’S PERCENTAGE OF RESPONSIBILITY IS
                           MORE THAN FIFTY (50%) PERCENT
                                                -
       In the alternative, Defendant pleads that Plaintiff’s own negligence was a contributing

proximate cause of the incident, injuries, and damages which are the subject of this suit, and that

Plaintiff’s comparative responsibility for same was more than fifty (50%) percent. Pursuant to

Section 33.001 of the Texas Civil Practice and Remedies Code, Plaintiff is therefore barred from

recovery.

                                      VIII.
                       PAID AND INCURRED MEDICAL EXPENSES

       Defendant is entitled to offset and/or credit pursuant to Section 41.0105 of the Texas Civil

Practice & Remedies Code, and the holding of Haygood v. De Escobedo, 356 S.W.3d 390 (Tex.

2011), which limit any recoverable medical and expenses (which are disputed) to the amounts

actually paid or accepted by providers after write-offs or discounts, rather than the amounts which

may be reflected in charges.

       WHEREFORE, PREMISES CONSIDERED, improperly named Defendant, CHARTER

COMMUNICATIONS, INC. D/B/A SPECTRUM, prays that upon final trial and hearing of this

matter, judgment is entered that Plaintiff takes nothing, that he is discharged with his costs, and

for such other and further relief to which Defendant may show itself justly entitled.

                                              Respectfully submitted,

                                              LAW OFFICE OF MARC A. NOTZON, P.C.
                                              120 Austin Highway, Suite 102
                                              San Antonio, Texas 78209
                                              (210) 821-5366
                                              (210) 821-5334 FAX



3|Page
       Case 5:21-cv-00033-OLG Document 1-2 Filed 01/15/21 Page 13 of 14




                                          By:
                                                  MARC A. NOTZON
                                                  State Bar No. 15119010
                                                  marc@notzonatlaw.com
                                                  RAQUEL G. PÉREZ
                                                  State Bar No. 00784746
                                                  raquel@notzonatlaw.com

                                          ATTORNEY FOR DEFENDANT




                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing document was
served this 8th day of January 2021, upon the following:

VIA ELECTRONIC SERVICE
Andrew E. Toscano
GENE TOSCANO, INC.
846 Culebra Road
San Antonio, Texas 78201
atoscano@genetoscano.com
ATTORNEYS FOR PLAINTIFF

                                          _____________________________________
                                          MARC A. NOTZON




4|Page
Case 5:21-cv-00033-OLG Document 1-2 Filed 01/15/21 Page 14 of 14
